DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7-9, and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein a substantial majority of the fibres in the fibrous mat have a length of…” which does not have support in the originally filed specification. While Applicant points to “several examples”, there is no support to recite a specific amount, i.e. “a substantial majority”, of the fibres in the fibrous mat to have a length and diameter as claimed. Further, while there is support for all fibres to have the claimed length and diameter, there is no support 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-9, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein a substantial majority of the fibres in the fibrous mat have a length of…” which is confusing given that it is not clear what is meant by “a substantial majority” or how it differs from “a majority”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-9, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hauber et al. (US 6,524,379) in view of Hitch (US 2005/0221705).
Regarding claims 1 and 5, Hauber et al. teaches a gypsum board (See Title, core slurry 44, col. 8, line 36) intrinsically having two opposed faces, wherein a fibrous mat is embedded in one of the faces of the gypsum board (glass mat bottom sheet 14, col. 7, line 42), the fibrous mat comprising fibres that are bound together to form a mat by a polymeric binder (col. 7, lines 2-8), wherein the polymeric binder is substantially formaldehyde-free given that there is no disclosure of the presence of formaldehyde (col. 20, lines 48-52 and col. 21, lines 39-49), wherein the polymeric binder is acrylic (col. 21, line 41) which is intrinsically hydrophilic, wherein the fibrous mat is wholly embedded in the face of the board in such a way that a layer of gypsum covers the fibrous mat and masks an outer surface of the fibrous mat (col. 4, lines 8-49, Fig. 7).  
Hauber et al. fails to teach the length and diameter of the fibres.
However, Hitch teaches a gypsum board (paragraph [0010]) comprising a fibrous mat comprising fibres that are bound together by a polymeric binder (paragraph [0008]), wherein a substantial majority of the fibres in the fibrous mat have a length of approximately 3 mm to about 20.3 mm (about 0.12 inch to about 0.8 inch, paragraph [0009]), which overlaps the claimed range of greater than 20 mm, and a diameter of about 9 to about 14 microns which overlaps the claimed range of greater than 14 microns given that “about” includes values above 14 microns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a length and a diameter, including those ranges as presently claimed, for the fibres of Hauber et al. in order to optimize smoothness and cost (Hitch, paragraph [0009]).
Regarding claim 7, Hauber et al. in view of Hitch teaches wherein the polymeric binder is selected from the group consisting of: acrylate polymers; styrene acrylic copolymers; styrene butadiene copolymers; and mixtures thereof (Hauber et al., col. 21, lines 39-44).
Regarding claim 11, Hauber et al. in view of Hitch teaches wherein the acrylate polymer is a water based acrylic and styrene acrylic dispersion (Hauber et al., col. 21, lines 39-55).
Regarding claim 12, Hauber et al. in view of Hitch teaches wherein the fibrous mat comprises glass fibres (Hauber et al., col. 7, lines 14-17).
Regarding claim 13, Hauber et al. in view of Hitch teaches wherein the diameter of the fibres is 13-16 µm (Hauber et al., col. 7, lines 14-17) which overlaps the claimed range of greater than 15 micron.
Regarding claim 14, Hauber et al. in view of Hitch teaches wherein the length of the fibres is approximately 3 mm to about 20.3 mm (Hitch about 0.12 inch to about 0.8 inch, paragraph [0009]).
However, given that Hauber et al. in view of Hitch teaches length of “about” 20.3 mm wherein “about” includes values slightly above those disclosed, it is clear that the disclosure of “about” 20.3 mm by Hitch would meet the length claimed. 
Alternatively, it is apparent that the instantly claimed length and that taught by Hitch are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 
In light of the case law cited above and given that there is only a “slight” difference between the length disclosed by Hitch and that disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the length disclosed in the present claims is but an obvious variant of that disclosed in Hitch, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claim 15, Hauber et al. in view of Hitch teaches wherein the mat is a non-woven mat (randomly aligned glass fibers, Hauber et al, col. 7, lines 14-17).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hauber et al. (US 6,524,379) in view of Hitch (US 2005/0221705) and further, in view of Moriyama et al. (US 2009/0137771).
Hauber et al. in view of Hitch is relied upon as disclosed above.
Regarding claims 8 and 9, Hauber et al. in view of Hitch fails to teach wherein the polymeric binder further comprises a hydrophilic additive.
However, Moriyama et al. teaches a polymer binder comprising acrylic polymers that can be used in adhesives for gypsum boards (paragraphs [0051]-[0054] and [0068]), wherein the polymeric binder further comprises a hydrophilic additive, wherein the hydrophilic additive is selected from the group consisting of: polysorbate 3App. Ser. No.: 14/914,905Atty. Docket No.: 55118726.00033surfactants, and non-ionic surfactants 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the surfactants suggested by Moriyama et al. to improve the dispersion of the binder (Moriyama et al., paragraph [0062]).
Response to Arguments
Applicant's arguments filed 12/29/20 have been fully considered but they are not persuasive.
With respect to the 35 USC 112(a) rejection regarding lack of support for the phrase “a substantial majority”, Applicant argues that portions of the specification discloses other fibers having differing lengths and diameters, including diameter of the fibres is greater than 15 micron and length of the fibres is greater than 22 mm (claims 13 and 14), and the examples exhibit the most satisfactory results disclose fibres having a length of 10 mm and a diameter of 14 microns.
However, contrary to Applicant’s position, these portions of the specification and examples pointed to by Applicant demonstrate that all the fibers have a length greater than 20 mm and a diameter greater than 14 microns. There is no support that “a substantial majority” of the fibers have the claimed length and diameter. There is no support for any amount less than, including “a substantial majority of”, all fibers to have length and diameter as claimed. Further, there is nowhere in the present specification that discloses “a substantial portion of length” or any similar phrase and Applicant has not provided such support. Furthermore, all examples in the present specification require all fibers to have the claimed length and diameter, not a portion or “a substantial majority”. 
Further, with respect to the appeal decision cited by Applicant, this decision is not precedential and, therefore, is not binding on the present unrelated application. 
Applicant also argues that claiming a narrower range within the broader range disclosed in the Specification as originally filed does not generally violate the written description requirement unless the Examiner can demonstrate otherwise and cite Application of Wertheim and Ex parte Jackson.
However, the fact pattern does not appear to be the same given that there is no disclosure of a broader range in the present specification. The present specification only discloses one amount, i.e. 100%, of the fibers having a length greater than 20 mm and a diameter greater than 14 microns.
With respect to the 35 USC 112, second paragraph rejection of record, Applicant argues that one of ordinary skill in the art would understand "substantial majority" to mean a value that is well over 50%. Such a conclusion is reinforced by the Examiner's interpretation of the Hitch reference, namely that Hitch's reference to "about 75 wt percent" meets the "substantial majority" limitation.
However, it is the Examiner’s position that one of ordinary skill in the art would not understand "substantial majority" to mean a value that is well over 50%, given that it is not clear what is meant by “well over”. Further, given that there is no guidance or disclosure in the present specification regarding “substantial majority”, it is not clear what is meant by this phrase. Additionally, as set forth above, it is not clear how a “substantial” majority differs from “a majority”. Furthermore, while the Examiner provided an interpretation on what the claim language of “substantial majority” may mean for the purposes of examination, this does not mean that the phrase is still not confusing and indefinite. 
Applicant argues that the rejection of record ignores the unmistakable teaching in Hitch that "a major portion of the fiber is at least about 0.45 inch long and a minor portion of the fiber is shorter than about 0.4 inch." Thus, contrary to the Examiner's interpretation of Hitch, it teaches that a "major portion" of the fibers is 11.43 mm which is different than Applicant's claimed mat wherein a "substantial majority" of the fibers have a length that is greater than 20mm.
However, it is clear from paragraph [0009] of Hitch that this disclosure is merely “preferred”. Therefore, the short fibers are not required to be used in the mat of Hitch. Further, “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). Reading the disclosure as a whole, it is clear that Hitch discloses fiber having a length of about 0.12 inch to about 0.8 inch (about 3 mm to about 20.3 mm) which overlaps that presently claimed. Further, it is noted that Hitch does not disclose that a major portion of the fibers is 11.43 mm but rather, that the length of fibers is at least about 11.43 mm which overlaps the length as presently claimed. Therefore, it is clear that Hitch discloses a major portion of the fibers is at least about 11.43 mm which corresponds to a “substantial majority” of the fibers having a length greater than 20 mm as presently claimed.
Further, attention is drawn to claims 4 and 11 of Hitch which discloses that “the mat contains about 75 wt. percent fiber that is at least about 0.45 inch long and about 25 wt. percent fiber that is about 0.2 inch long” and “wherein a major portion of the fiber is at least about 0.45 inch long and a minor portion of the fiber is less than about 0.4 inch long”. Given that Hitch explicitly discloses “about 75 wt percent”, which is “a substantial majority”, and further explicitly discloses wherein “a major portion of the fiber” is at least about 0.45 inch, it is clear that Hitch meets the presently claimed limitation of “a substantial majority”. Therefore, it is clear 
 Furthermore, given that there is no disclosure or definition in the originally filed specification of the phrase “substantial majority”, a broadest reasonable interpretation of the phrase “substantial majority” encompasses the teachings of Hitch. Specifically, “about 75 wt percent” and “a major portion of the fiber” as disclosed by Hitch are reasonably encompassed by “a substantial majority”. If Applicant were to amend claims 1 and 5 to recite a diameter “greater than 17 microns”, the rejection of record would be overcome.
Applicant argues that Examiner's only argument is that because Hauber is silent about the use of formaldehyde, it must be formaldehyde free. Although the Examiner is certainly not bound by non-precedential decisions, non-precedential decisions can still be persuasive authority.
However, Applicant has not provided evidence that Hauber does use formaldehyde.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787